     Case 2:19-cv-02130-JAD-EJY Document 4 Filed 04/01/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   FRANCISCO VIDAL, KHLOE VIDAL,                              Case No.: 2:19-cv-02130-JAD-EJY
     JAMES NESKE, and SANDRA SCHORAS,
 5
                      Plaintiff,                                               ORDER
 6
                v.
 7
     INTERNAL AFFAIRS LVMPD, OFFICER E.
 8   CLINE, OFFICER ROWE, OFFICER
     ROHAN, JOE LOMBARDO, OFFICER
 9   TURNER, OFFICER DIAZ, OFFICER
     POUPARD, and SGT. LUECK,
10
                      Defendants.
11

12           On December 11, 2019, Plaintiff Francisco Vidal, formerly an inmate who has been released
13   from the custody of the Nevada Department of Corrections (“NDOC”), submitted an Emergency
14   Motion for Injunction on a Civil Rights Complaint form which lists three additional plaintiffs. ECF
15   No. 1-1.
16           Plaintiff has neither paid the $402 filing fee for this matter nor filed an application to proceed
17   in forma pauperis, which he must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court
18   for the District of Nevada Local Rule LSR 1-1 if he wishes to proceed without paying the mandatory
19   filing fee. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case
20   may apply to the court for leave to proceed in forma pauperis. The application must be made on the
21   form provided by the court and must include a financial affidavit disclosing the applicant’s income,
22   assets, expenses, and liabilities.”
23           Further, Plaintiff is advised that a person acting pro se may not represent other people.
24   Pursuant to 28 U.S.C. § 1654, pro se litigants have the right to plead and conduct their own cases
25   personally. However, pro se litigants have no authority to represent anyone other than themselves.
26   See Cato v United States, 70 F.3d 1103, 1105 n.1 (9th Cir. 1995); C.E. Pope Equity Trust v. United
27   States, 818 F.2d 696, 697 (9th Cir. 1987). As such, if each plaintiff named in the Complaint (ECF
28   No. 1-1) wishes to pursue an action in this Court, each plaintiff is required to file their own complaint
                                                        1
     Case 2:19-cv-02130-JAD-EJY Document 4 Filed 04/01/21 Page 2 of 2




 1   in a new and separate case and submit either their own fully complete application to proceed in

 2   forma pauperis or pay the full $402 filing fee.

 3           The Court shall retain Plaintiff’s Complaint (ECF No. 1-1), but the Court will not file the

 4   Complaint unless and until Plaintiff timely pays the $402 filing fee or files a complete application

 5   to proceed in forma pauperis for a non-prisoner.

 6           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the

 7   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

 8   entitled information and instructions for filing an in forma pauperis application.

 9           IT IS FURTHER ORDERED that on or before May 3, 2021, Plaintiff shall either: (1) file a

10   fully complete application to proceed in forma pauperis by a non-prisoner, in compliance with 28

11   U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 filing fee for a civil action (which includes

12   the $350 filing fee and the $52 administrative fee).

13           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order, the

14   Court will recommend dismissal of this action.

15           IT IS FURTHER ORDERED that the Clerk of Court shall retain the Complaint (ECF No. 1-

16   1), but will not file it at this time.

17           Dated this 1st day of April, 2021.

18
19

20                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                       2
